Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 1 of 9 PageID# 1205



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

 HELIX ELECTRIC, INC.,                                        )
                                                              )
                Third-Party Plaintiff,                        )
                                                              )
 v.                                                           )    Case No.: 3:19-cv-00362
                                                              )
 JOHNSON CONTROLS, INC. f/k/a                                 )
 TYCO SIMPLEXGRINNELL,                                        )
                                                              )
 SERVE: CT Corporation System, Registered Agent,              )
        4701 Cox Rd., Suite 285                               )
        Glen Allen, VA 23060                                  )
                                                              )
 And                                                          )
                                                              )
 BLUM CONSULTING ENGINEERS, INC.,                             )
                                                              )
 SERVE: CT Corporation System, Registered Agent,              )
        4701 Cox Rd., Suite 285                               )
        Glen Allen, VA 23060                                  )
                                                              )
                Third-Party Defendants.                       )


                             THIRD-PARTY COMPLAINT

        COMES NOW Third-Party Plaintiff, Helix Electric, Inc. (“Helix” or “Third-Party

 Plaintiff”), by counsel, pursuant to Rule 14 of the Federal Rules of Civil Procedure, and

 moves for judgment against Third-Party Defendants Johnson Controls, Inc. f/k/a Tyco

 SimplexGrinnell (“SimplexGrinnell”) and Blum Consulting Engineers, Inc. (“Blum”)

 (collectively “Third-Party Defendants”) on the grounds and in the amounts as hereafter

 set forth, and in support of its Third-Party Complaint states as follows:

                             PARTIES AND JURSDICTION

        1.      SimplexGrinnell is a Wisconsin corporation authorized to transact
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 2 of 9 PageID# 1206



 business in the Commonwealth of Virginia. Its registered agent is CT Corporation

 System, located at 4701 Cox Rd., Ste. 285, Glen Allen, VA 23060.

        2.      Blum is a Texas corporation authorized to transact business in the

 Commonwealth of Virginia. Its registered agent is also CT Corporation System.

        3.      This Court has personal jurisdiction over Simplex and Blum pursuant to

 Va. Code § 8.01-328.1, as entities having transacted business, having contracted to

 supply services or things, and/or having caused tortious injury by act or omission in the

 Commonwealth of Virginia.

        4.      The Court already has subject matter jurisdiction over the underlying

 claim giving rise to this Third-Party Complaint, Tzann Fang v. Hyatt Corporation et al.,

 Case No. 3:19-cv-00362. The parties to this third-party action are diverse and the

 controversy between them arises from the same case or controversy as Fang v. Hyatt et

 al. The Court therefore has subject matter jurisdiction over this claim pursuant to both 28

 U.S.C § 1332 and 28 U.S.C § 1367.

        5.      On April 12, 2019, Plaintiff Tzann Fang (“Plaintiff”) filed a Complaint

 against Helix and other named Defendants in the Circuit Court for the City of Richmond.

        6.      In his Complaint, Plaintiff alleges negligence against Helix in installing

 the smoke detectors and fire alarm systems in the Plaintiff’s hotel room. Specifically,

 Plaintiff alleges that Helix installed a smoke detector too close to the bathroom, such that

 steam from the shower triggered a false alarm.

        7.      The Plaintiff further alleges in his Complaint that as a direct and

 proximate result of such negligence, he was caused to suffer serious and permanent

 bodily injuries, and moves against the Defendants, jointly and severally, in the amount of
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 3 of 9 PageID# 1207



 $2,000,000.00.

         8.      The Defendants timely and properly removed the action to this Court, and

 Helix obtained leave and filed an Answer to Plaintiff’s Complaint denying any and all

 allegations of liability against it.

                     COUNT I – EQUITABLE INDEMNIFICATION
                                 HELIX V. BLUM

         9.      Helix hereby incorporates by reference the allegations contained in

 paragraphs 1 through 8 as if fully set forth herein.

         10.     Blum prepared the engineering design plans for the subject fire alarm

 system. The plans specifically detailed where the smoke detectors and other components

 of the fire alarm system should be located in the hotel guest rooms.

         11.     Blum owed a duty to use reasonable care in preparing the engineering

 design plans for the subject fire alarm system so that it would function in a reasonably

 safe and proper manner.

         12.     Helix installed the subject smoke detectors and fire alarms system in

 compliance with the engineering design plans prepared by Blum and exercised no

 discretion of its own in determining the location of any smoke detectors or other

 components of the fire alarm system in the hotel guest rooms.

         13.     Although Helix denies that the alarm system was defective in its

 manufacture, design, or installation, to the extent that it is determined that the design of

 the fire alarm system was negligent, then Blum breached its duty of care and it was

 Blum’s negligence in the performance of its work, including the preparation of the

 engineering design plans, that was the direct and proximate cause of the Plaintiff’s

 claimed damages, if any.
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 4 of 9 PageID# 1208



        14.     Helix did not actively participate in the design of the alarm system

 including the determination as to the placement of the smoke detectors or other

 component parts such as the horns, sprinklers, strobes, etc.

        15.     The Plaintiff’s alleged damages were not the result of any negligence or

 wrongdoing on the part of Helix, as Helix was free of any negligence or wrongdoing.

        16.     In the alternative, Helix was only passively, rather than actively negligent

 in failing to discover the defective design of the alarm system and engineering plans

 prepared by Blum.

        17.     Should the Plaintiff’s claim against Helix be successful, such would

 constitute a legally enforceable claim against Helix to pay damages, costs, and interest

 incurred as a direct and proximate result of Blum’s negligent acts or omissions.

        18.     Although Helix denies that it was negligent in any manner, denies all

 allegations made by the Plaintiff against it, and denies that it is liable to the Plaintiff,

 should Helix be found liable to Plaintiff for the damages sought, then Blum is liable to

 Helix for any judgment entered against it in this matter.

        19.     For these reasons, Helix is entitled to equitable indemnification from

 Blum for any damages which may be awarded against Helix, including interest, expenses

 and costs.

                   COUNT II – EQUITABLE INDEMNIFICATION
                        HELIX V. SIMPLEXGRINNELL


        20.     Helix hereby incorporates by reference the allegations contained in

 paragraphs 1 through 19 as if fully set forth herein.

        21.     SimplexGrinnell prepared the shop drawings for the subject fire alarm
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 5 of 9 PageID# 1209



 system and manufactured and/or sold the component parts.

        22.     The shop drawings prepared by SimplexGrinnell specifically detailed

 where the smoke detectors and other components of the fire alarm system should be

 located in the hotel guest rooms.

        23.     SimplexGrinnell owed a duty to use reasonable care in the manufacture

 and/or sale of the component parts of the fire alarm system and in preparing the shop

 drawings for the subject fire alarm system so that it would function in a reasonably safe

 and proper manner.

        24.     Helix installed the subject smoke detectors and fire alarms system in

 compliance with the shop drawings prepared by SimplexGrinnell and exercised no

 discretion of its own in determining the location of any smoke detectors or other

 components of the fire alarm system in the hotel guest rooms.

        25.     Although Helix denies that the alarm system was defective in its

 manufacture, design, or installation, to the extent that it is determined that the design or

 manufacture of the fire alarm system was negligent, then SimplexGrinnell breached its

 duty of care and it was SimplexGrinnell’s negligence in the performance of its work,

 including the preparation of the shop drawings, that was the direct and proximate cause

 of the Plaintiff’s claimed damages, if any.

        26.     Helix did not actively participate in the design of the alarm system

 including the determination as to the placement of the smoke detectors or other

 component parts such as the horns, sprinklers, strobes, etc.

        27.     The Plaintiff’s alleged damages were not the result of any negligence or

 wrongdoing on the part of Helix, as Helix was free of any negligence or wrongdoing.
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 6 of 9 PageID# 1210



         28.     In the alternative, Helix was only passively, rather than actively negligent

 in failing to discover the defective design of the alarm system and shop drawings

 prepared by SimplexGrinnell.

         29.     Should the Plaintiff’s claim against Helix be successful, such would

 constitute a legally enforceable claim against Helix to pay damages, costs, and interest

 incurred as a direct and proximate result of SimplexGrinnell’s negligent acts or

 omissions.

         30.     Although Helix denies that it was negligent in any manner, denies all

 allegations made by the Plaintiff against it, and denies that it is liable to the Plaintiff,

 should Helix be found liable to Plaintiff for the damages sought, then SimplexGrinnell is

 liable to Helix for any judgment entered against it in this matter.

         31.     For these reasons, Helix is entitled to equitable indemnification from

 SimplexGrinnell for any damages which may be awarded against Helix, including

 interest, expenses and costs.

                                COUNT III – CONTRIBUTION
                                    HELIX V. BLUM


         32.     Helix hereby incorporates by reference the allegations contained in

 paragraphs 1 through 31 as if fully set forth herein.

         33.     Based upon the foregoing allegations, Helix and Blum owed a common

 obligation to the Plaintiff.

         34.     Although Helix denies that the alarm system was defective in its

 manufacture, design, or installation, to the extent that it is determined that the design of

 the fire alarm system was negligent, then Blum breached its duty of care and it was
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 7 of 9 PageID# 1211



 Blum’s negligence in the performance of its work, including the preparation of the

 engineering design plans, that was the direct and proximate cause of the Plaintiff’s

 claimed damages, if any.

         35.     Although Helix denies that it was negligent in any manner, denies all

 allegations made by the Plaintiff against Helix, and denies that it is liable to the Plaintiff,

 should Helix be found liable to the Plaintiff for the damages sought, then Blum is liable

 to Helix in contribution for part of any judgment entered against Helix.

         36.     For these reasons, Helix is entitled to contribution from Blum in part for

 the amount of damages which may be awarded against Helix including interest, expenses

 and costs.

                             COUNT IV – CONTRIBUTION
                             HELIX V. SIMPLEXGRINNELL


         37.     Helix hereby incorporates by reference the allegations contained in

 paragraphs 1 through 36 as if fully set forth herein.

         38.     Based upon the foregoing allegations, Helix and SimplexGrinnell owed a

 common obligation to the Plaintiff.

         39.     Although Helix denies that the alarm system was defective in its

 manufacture, design, or installation, to the extent that it is determined that the design or

 manufacture of the fire alarm system was negligent, then SimplexGrinnell breached its

 duty of care and it was SimplexGrinnell’s negligence in the performance of its work that

 was the direct and proximate cause of the Plaintiff’s claimed damages, if any.

         40.     Although Helix denies that it was negligent in any manner, denies all

 allegations made by the Plaintiff against Helix, and denies that it is liable to the Plaintiff,
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 8 of 9 PageID# 1212



 should Helix be found liable to the Plaintiff for the damages sought, then

 SimplexGrinnell is liable to Helix in contribution for part of any judgment entered

 against Helix.

        41.       For these reasons, Helix is entitled to contribution from SimplexGrinnell

 in part for the amount of damages which may be awarded against Helix including

 interest, expenses and costs.

        WHEREFORE, the Third-Party Plaintiff, Helix Electric, Inc., respectfully

 requests that this Court find the Third-Party Defendants, Johnson Controls, Inc. f/k/a

 Tyco SimplexGrinnell and Blum Consulting Engineers, Inc., jointly and severally liable

 in indemnity and/or contribution for any judgment Plaintiff may obtain against Helix,

 award its attorney's fees and costs in this behalf expended, and grant such other and

 further relief as this Court deems just and proper.

                                                HELIX ELECTRIC, INC.


                                                       /s/ Janeen B. Koch
                                                Janeen B. Koch, Esq. (VSB#: 37763)
                                                Henry U. Moore, Esq. (VSB#: 93681)
                                                KPM LAW, P.C.
                                                901 Moorefield Park Drive, Suite 200
                                                Richmond, Virginia 23236
                                                Telephone:     (804) 320-6300
                                                Facsimile:     (804) 320-6312
                                                E-Mail:        janeen.koch@kpmlaw.com
                                                               henry.moore@kpmlaw.com
                                                Counsel for Defendant Helix Electric, Inc.
Case 3:19-cv-00362-MHL Document 37 Filed 09/04/19 Page 9 of 9 PageID# 1213



                                    CERTIFICATE

       I hereby certify that a true and accurate copy of the foregoing Third-Party
 Complaint was sent this 4th day of September, 2019, via electronic mail using the Court’s
 ECF system to:

        Jonathan Halperin, Esq. (VSB#: 32698)
        Andrew Lucchetti, Esq. (VSB#: 86631)
        Isaac A. McBeth, Esq. (VSB#: 82400)
        Halperin Law Center, LLC
        5225 Hickory Park Drive, Suite B
        Glen Allen, Virginia 23059
        Telephone:    (804) 527-0100
        Facsimile:    (866) 335-1502
        Email:        jonathan@hlc.law
                      andrew@hlc.law
                      isaac@hlc.law
        Counsel for Plaintiff

        Sean C. O'Hara, Esquire (VSB #82479)
        Michael Pivor, Esquire (VSB #75312)
        Michael Trumble, Esquire (VSB #91133)
        Bonner Kiernan Trebach & Crociata, LLP
        1233 20th Street, NW, Suite 800
        Washington, DC 20036
        Telephone:    (202) 712-7000
        Facsimile:    (202) 712-7100
        Email:        sohara@bonnerkiernan.com
                      mpivor@bonnerkiernan.com
                      mtrumble@bonnerkiernan.com
        Counsel for Defendants Hyatt and Tysons Corner Hotel I, LLC




                                                    /s/ Janeen B. Koch
